Case: 20-50178      Document: 00515712324         Page: 1    Date Filed: 01/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-50178                         January 20, 2021
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gilbert Garza, Jr., also known as Gilbert Garza,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:19-CR-166-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Gilbert Garza, Jr., was convicted of possession of 50 grams or more of
   actual methamphetamine with intent to distribute, in violation of 21 U.S.C.
   § 841(a)(1) and (b)(1)(A), and possession of a firearm in furtherance of a drug
   trafficking crime, in violation of 18 U.S.C. § 924(c)(1).        He appeals,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50178      Document: 00515712324           Page: 2     Date Filed: 01/20/2021




                                     No. 20-50178


   challenging the district court’s denial of his motion to suppress the evidence
   discovered after a vehicle stop based on a traffic violation and a warrantless
   vehicle search. Garza argues that the officer who stopped him unlawfully
   extended the vehicle stop and detention without justification. Further, he
   argues that the drug-sniffing dog search, body search, and warrantless vehicle
   search were unlawful because the officers did not obtain additional
   reasonable suspicion of drug trafficking during the vehicle stop. Viewing the
   evidence in the light most favorable to the prevailing party, we review factual
   findings for clear error and the legality of police conduct de novo. United
   States v. Pack, 612 F.3d 341, 347 (5th Cir.), opinion modified on denial of reh’g,
   622 F.3d 383 (5th Cir. 2010).
          Garza does not contest that the vehicle stop was justified at its
   inception, but he argues that “the search or seizure was [not] reasonably
   related in scope to the circumstances that justified the stop in the first place,”
   i.e., the traffic violation. United States v. Grant, 349 F.3d 192, 196 (5th Cir.
   2003); see Terry v. Ohio, 392 U.S. 1 (1968). In this case, several detectives set
   up a controlled drug buy using a cooperating source and observed Garza’s
   vehicle arriving at and leaving the location.        Shortly after, one of the
   detectives received confirmation that the source had purchased heroin from
   Garza. The detectives instructed a police officer, who was aware of and
   involved in the drug trafficking investigation, to stop Garza for a traffic
   violation. Thus, pursuant to the collective knowledge doctrine, the officer
   had probable cause to continue to detain Garza for drug trafficking. See
   United States v. Powell, 732 F.3d 361, 369 (5th Cir. 2013); United States v.
   Ibarra, 493 F.3d 526, 530-31 (5th Cir. 2007).
          As to the vehicle search, the “automobile exception” to the Fourth
   Amendment allows police with probable cause to believe a vehicle holds
   contraband to search the vehicle without a warrant. See United States v.
   Fields, 456 F.3d 519, 523 (5th Cir. 2006). Moreover, “[i]f probable cause



                                           2
Case: 20-50178       Document: 00515712324           Page: 3     Date Filed: 01/20/2021




                                      No. 20-50178


   justifies the search of a lawfully stopped vehicle, it justifies the search of every
   part of the vehicle and its contents that may conceal the object of the search.”
   California v. Acevedo, 500 U.S. 565, 570 (1991) (internal quotation marks and
   citation omitted; brackets in original). Given the officer’s knowledge of the
   controlled buy with the cooperating source, as well as the discovery of
   methamphetamine paraphernalia on Garza’s person during a consensual
   search, the officer had probable cause to search the vehicle pursuant to the
   automobile exception. See Fields, 456 F.3d at 523.
          Because the district court did not err by denying the motion to
   suppress, the judgment of the district court is AFFIRMED.




                                            3